Citation Nr: 0121026	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the initial 10 percent disability evaluation assigned 
for a right shoulder disorder is appropriate.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which granted service connection for a 
right shoulder disorder, rated 10 percent disabling.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right shoulder disorder 
is manifested by no more than slight limitation of right arm 
motion and additional functional impairment due to pain.


CONCLUSION OF LAW

Criteria for assignment of a 20 percent evaluation, but no 
higher, for a right shoulder disorder have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected right shoulder disorder because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.  The veteran was service 
connected for a right shoulder disorder by a March 1998 
rating decision which also assigned a 10 percent disability 
rating pursuant to Diagnostic Code 5010.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) and a 
Supplemental SOC including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs) 
and VA medical records, including a report of a VA 
examination during the pendency of this matter, and other 
records, if any, which the veteran identified as pertinent to 
the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

SMRs confirm that during service the veteran underwent a 
right rotator cuff repair and acromioplasty with distal 
clavicle excision.  The veteran is right handed.  Although a 
right shoulder MRI report from May 1994 includes a diagnosis 
for mild degenerative arthritic disease involving the 
acromioclavicular joint, subsequent diagnostic testing did 
not confirm that diagnosis.  An August 1997 physical profile 
report includes a restriction on repetitive upper extremity 
activity due to the veteran's right shoulder disorder, and 
notes that his right shoulder strength was inadequate for 
full performance of his duties as a security policeman.  A 
pre-separation assessment notes that the veteran underwent 
two right shoulder surgeries in-service and that he had 
chronic right shoulder pain and difficulty lifting above his 
head secondary to pain.

Postservice medical records include somewhat inconsistent 
evidence pertaining to the veteran's right shoulder.  For 
example, a report of an April 1999 VA examination notes 10 
degrees less than normal right arm rotation, overhead 
extension and anterior flexion.  The examiner interpreted 
recent VA X-rays as showing a widening of the 
acromioclavicular joint consistent with a grade I separation 
of the humeral head.  The examiner noted the veteran's report 
of right shoulder pain and weakness and impaired function, 
and diagnosed limited range of right shoulder motion due to 
the right shoulder surgery in-service.  The claims file also 
includes VA medical records from March 1998 to August 2000 
showing treatment for disorders including the veteran's 
complaints of right shoulder pain, especially upon overhead 
and repetitive motion.  Treatment records include several 
diagnoses for right shoulder pain without an underlying 
diagnosis except for a possible temporary tendon 
inflammation.  Findings included signs suggestive of some 
possible impingement, with full right shoulder range of 
active and passive motion and without evidence of instability 
upon motion.  X-rays in May 1999 showed no obvious 
abnormalities.  X-rays in November 1999 found no evidence of 
acromioclavicular joint separation.  The VA physician who 
treated the veteran in November 1999 noted that the veteran 
"has no signs or symptoms that we can localize to one 
specific diseased process" but that the veteran "likely has 
some chronic tendinitis secondary to his previous rotator 
cuff injuries."  There is no postservice evidence of right 
shoulder arthritis.

Because there is no clear identification of a right shoulder 
disease process which rating schedule criteria specifically 
address, VA must evaluate this disability by analogy.  See 
38 C.F.R. §§ 4.20, 4.27.  Evaluation by analogy entails 
selection of a code provision pertaining to a related 
disorder with similar affected functions, anatomical 
localization and symptomatology.  Lendenmann v. Principi, 3 
Vet. App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, evaluation under DC 
5203, pertaining to impairment of the clavicle or scapula, is 
appropriate because the symptomatology for the two disorders 
is similar and affects the same functions and anatomical 
areas.  Under DC 5203, dislocation or nonunion with loose 
movement warrants a 20 percent disability rating; nonunion 
without loose movement or malunion warrant a 10 percent 
disability rating, or, in the alternative, the disorder is 
rated on the impaired function of a contiguous joint.

In the Board's judgment, the totality of medical evidence and 
lay statements describing the veteran's symptomatology 
indicates a right shoulder disability that does not meet 
criteria for a rating in excess of 10 percent under DC 5203.  
There is no medical evidence of a shoulder disorder including 
dislocation, nonunion or malunion of the clavicle or scapula.  
Moreover, the medical evidence does not objectively confirm 
symptomatology warranting a rating in excess of 10 percent 
under another DC pertaining to shoulder and arm disorder.  
Despite inconsistent evidence pertaining to range of motion, 
there is no evidence that right arm motion is limited to 
shoulder level.  Therefore, the evidence is insufficient to 
warrant a higher rating under DC 5201, pertaining to 
limitation of arm motion.  Neither is there medical evidence 
of ankylosis or impairment of the humerus, so consideration 
under DC's 5200 and 5202 is not appropriate.  In 
consideration of the foregoing, the Board finds that medical 
evidence fails to objectively confirm symptomatology 
warranting a rating higher than 10 percent for a right 
shoulder disorder under any potentially applicable DC.

However, the Board also notes that medical evidence documents 
the veteran's consistent and objectively confirmed complaints 
of right shoulder pain and resulting functional impairment.  
Functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or joint pain upon movement 
supported by adequate pathology may constitute additional 
disability when the rating code under which a disorder is 
evaluated does not contemplate these factors.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Evidence of right shoulder pain and 
resulting additional functional loss in this case is 
sufficient to demonstrate symptomatology more nearly 
approximating that of nonunion of the clavicle with loose 
movement as contemplated by DC 5203.  Accordingly, the Board 
concludes that a 20 percent disability evaluation is 
warranted in this case.  See 38 C.F.R. §§ 4.3, 4.7, 4.40.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's right shoulder disability to be so 
exceptional or unusual--with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria--as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating for a right shoulder disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

